Exhibit 10.3
 
Management And Voting Rights Agreement


This Management Services and Voting Rights Agreement (this "Agreement"), is made
and entered into as of April 25, 2016, by and among Leo Motors, Inc., a Nevada
corporation (the "Parent") and Leo Motors KOREA, Inc. an entity incorporated
under the laws of the Republic of Korea and a subsidiary of the Parent (the
"Company"). The Company, collectively together with the Parent, are referred
herein as the "Parties."
Preliminary Statement


A. The Company is a subsidiary of the Parent, which owns approximately 49.90% of
the issued and outstanding common stock of the Company.
Da
B. The Company has agreed to grant to the Parent certain management and voting
rights with respect to the Company.


NOW, THEREFORE, the Parties, intending to be legally bound, hereby agree as
follows:


Management Rights


1. From and after the date hereof, the Company grants to the Parent the
following management rights with respect to the Company:


(a) The Parent, or its designee, shall manage the day-to-day operations of the
Company.


(b) The term of this Agreement (the "Term") shall be for an initial term
expiring ten (10) years after the date hereof; provided, however, that this
Agreement and the Company's engagement of the Parent hereunder may be terminated
at any time following the date hereof upon mutual agreement of the Company and
the Parent. The Term shall be renewed automatically for additional one-year
terms thereafter unless the Parent or the Company shall give notice in writing
within ninety (90) days before the expiration of the initial term or any
one-year renewal thereof of its desire to terminate this Agreement.


(c) As soon as available, the Company will deliver to the Parent quarter and
year-end financial reports.


(d) The Company will provide the Parent with the right to review and inspect the
books and records of the Company during regular business hours upon reasonable
notice to the Company.


Voting Rights


2. From and after the date hereof, the Company grants to the Parent the
following voting rights with respect to the Company:


(a) The Board of Directors of the Company (the "Board") hereby agrees, in all
voting matters, to vote in the manner prescribed by, and at the direction of,
the Parent or its designee.


General Provisions


3. The Company agrees to cooperate fully with the Parent to enable the Parent to
exercise the management rights granted to the Parent pursuant to the terms of
this Agreement.
1

--------------------------------------------------------------------------------



4. This Agreement may be executed in any number of counterparts, and all such
counterparts taken together shall be deemed to constitute one and the same
document.  All signatories intend (as evidenced by their execution hereof) that
a facsimile copy and signature shall have the same effect as an original.


5. Amendment and Modification; Waiver. This Agreement may only be amended,
modified or supplemented by an agreement in writing signed by each party hereto.
No waiver by any party of any of the provisions hereof shall be effective unless
explicitly set forth in writing and signed by the party so waiving. Except as
otherwise set forth in this Agreement, no failure to exercise, or delay in
exercising, any rights, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.


6. Severability. If any term or provision of this Agreement is invalid, illegal
or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon such determination that any term or other provision is
invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.


7. Governing Law; Submission to Jurisdiction. This Agreement shall be governed
by and construed in accordance with the internal laws of the State of New York
without giving effect to any choice or conflict of law provision or rule
(whether of the State of New York or any other jurisdiction) that would cause
the application of Laws of any jurisdiction other than those of the State of New
York. Any legal suit, action or proceeding arising out of or based upon this
Agreement or the transactions contemplated hereby may be instituted in the
federal courts of the United States of America or the courts of the State of New
York in each case located in the city of New York and County of New York, and
each party irrevocably submits to the exclusive jurisdiction of such courts in
any such suit, action or proceeding. Service of process, summons, notice or
other document by mail to such party's address set forth herein shall be
effective service of process for any suit, action or other proceeding brought in
any such court. The parties irrevocably and unconditionally waive any objection
to the laying of venue of any suit, action or any proceeding in such courts and
irrevocably waive and agree not to plead or claim in any such court that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum.








[SIGNATURE PAGE FOLLOWS]
2

--------------------------------------------------------------------------------

In Witness Whereof, the Parties have executed this Agreement as of the date
first above written.




LEO MOTORS KOREA, INC.


/s/ Jeong Youl Choi_________________
By: Jeong Youl Choi________________
Title: Chief Executive Officer________






LEO MOTORS, INC.


/s/ Shi Chul Kang _________________
By: Shi Chul Kang ________________
Title: Co-Chief Executive Officer_____




/s/ Jun Heng Park__________________
By: Jun Heng Park ________________
Title: Co-Chief Executive Officer_____


3

--------------------------------------------------------------------------------





 